NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OVIDIO ANTONIO MONTES,                           No.   19-70174

                Petitioner,                      Agency No. A094-312-948

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Ovidio Antonio Montes, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”), and denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his request to terminate proceedings. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We review for abuse of

discretion the denial of a motion to terminate and we review de novo questions of

law. Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020). We deny the petition

for review.

        Substantial evidence supports the agency’s determination that Montes failed

to establish he suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (“[p]ersecution is an extreme

concept, and . . . does not include every sort of treatment our society regards as

offensive” (internal quotation and citation omitted)). Substantial evidence also

supports the agency’s determination that Montes did not establish a well-founded

fear of future persecution. See id. at 1022 (petitioner failed to present “compelling,

objective evidence demonstrating a well-founded fear of persecution”). Thus,

Montes’s asylum claim fails.

        In this case, because Montes failed to establish eligibility for asylum, he

failed to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190.

        Substantial evidence supports the agency’s denial of CAT relief because

Montes failed to show it is more likely than not he will be tortured by or with the


                                            2                                     19-70174
consent or acquiescence of the government if returned to El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Zheng v. Holder, 644 F.3d

829, 835-36 (9th Cir. 2011) (possibility of torture too speculative).

      The BIA did not abuse its discretion in denying Montes’s request to

terminate proceedings, where Montes’s contention that the immigration judge

lacked jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr,

958 F.3d 887, 895 (9th Cir. 2020) (omission of certain information from a notice to

appear can be cured for jurisdictional purposes by later hearing notice).

      As stated in the court’s April 3, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                 19-70174